DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed January 11, 2021. As directed by the amendment: Claims 1, 3, and 7 have been amended. Claims 2 and 4-6 have been cancelled. Claim 20 was withdrawn. Claims 21-24 are newly added. Claims 1, 3, and 7-24 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thoren et al. (US 2014/0180348), herein referred to as Thoren.
Regarding claim 21, Thoren discloses a targeting guide assembly (1) (e.g. figures 1-4), comprising a guide pin (2, 82), a guide arm (4+6), comprising a body (see figure 2 below) extending between a first end (see figure 2 below) and a second end (see figure 2 below) of the guide arm (4+6), a first portion at the first end extending from the body (see figure 2 below), and a second portion extending from the body to the second end (see figure 2 below) and, the second end comprising a housing element (40) positioned at an end of the second portion (figures 3 and 4) and comprising a top opening (46) and a bottom opening (18) arranged on opposite surfaces of the housing element (40) (figures 3 and 4), the top opening (46) and bottom opening (18) defining a channel (figures 3 and 4) extending therebetween and establishing fluid communication between the top opening (46) and bottom opening (18), a cavity (figure 3) disposed at least partially within one or more of the top opening (46), the bottom opening (18), and the channel (figures 3 and 4) and comprising a geometry complimentary to that of at least a portion of the guide pin (2, 82) (figures 1-3), and a target member (2a) coupled to the guide arm (4+6) (figure 2).

    PNG
    media_image1.png
    556
    660
    media_image1.png
    Greyscale

Regarding claim 22, Thoren discloses wherein the guide pin (2, 82) is configured to (i.e. capable of) be received by and at least partially within the channel (figures 1-3).
Regarding claim 23, Thoren discloses wherein the at least a portion of the guide pin (2, 82) comprises at least one protrusion (82) positioned along the length of the guide pin (2, 82), the protrusion (82) having a geometry complimentary to that of the cavity (figures 1-3).
Regarding claim 24, Thoren discloses wherein the first portion at the first end of the guide arm (4+6) is wider (see element 70, see figure 2 above) than the second portion at the second end of the guide arm (4+6) (see figure 2 above), and wherein the .

Allowable Subject Matter
Claims 1, 3, and 7-19 are allowed.

Response to Arguments
Applicant’s arguments on pages 9-12, under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, of the Remarks with respect to the reference DaCosta has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SI MING KU/Primary Examiner, Art Unit 3775